UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 19, 2010 NTN BUZZTIME, INC. (Exact name of Registrant as Specified in Charter) Delaware 001-11460 31-1103425 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5966 La Place Court Carlsbad, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (760)438-7400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 19, 2010, Ken Keymer announced his intention to resign as our Chief Operating Officer, effective April 30, 2010.In exchange for a release of claims against the Company, Mr. Keymer will receive six weeks salary of approximately $35,000, less applicable tax withholdings, as well as six months accelerated vesting with respect to options to purchase a total of 93,750 shares of our common stock. The foregoing description of Mr. Keymer's separation agreement is qualified in its entirety by reference to the full text of the separation agreement, which will be filed with our periodic report for the applicable period. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. NTN BUZZTIME, INC. By: /s/Kendra Berger Kendra Berger Chief Financial Officer Date: April 21, 2010
